13‐4533 (L) 
Expressions Hair Design v. Schneiderman 
 
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                           
                                  August Term 2016 
 
      (Briefing Submitted: July 13, 2017              Decided: December 6, 2017) 
                                           
                             Nos. 13‐4533, 13‐4537 
                                           
                   –––––––––––––––––––––––––––––––––––– 
                                           
   EXPRESSIONS HAIR DESIGN, LINDA FIACCO, THE BROOKLYN FARMACY & SODA 
FOUNTAIN, INC., PETER FREEMAN, BUNDA STARR CORP., DONNA PABST, FIVE POINTS 
             ACADEMY, STEVE MILLES, PATIO.COM LLC, DAVID ROSS, 
                                           
                               Plaintiffs‐Appellees, 
                                           
                                        ‐v.‐ 
                                           
 ERIC T. SCHNEIDERMAN, in his official capacity as Attorney General of the State of 
   New York, CYRUS R. VANCE JR., in his official capacity as District Attorney of 
   New York County, ERIC GONZALEZ, in his official capacity as Acting District 
                          Attorney of Kings County*, 
                                           
                             Defendants‐Appellants. 
                                           
                   –––––––––––––––––––––––––––––––––––– 
 
Before:      WESLEY, LIVINGSTON, AND CARNEY, Circuit Judges.   


         Pursuant  to  Federal  Rule  of  Appellate  Procedure  43(c)(2),  Acting  District 
        *

Attorney  Eric  Gonzalez  is  automatically  substituted  for  former  District  Attorney 
Charles J. Hynes as defendant‐appellant in this case. The Clerk of Court is instructed to 
amend the caption as set out above. 


                                             1 
 
       On  remand  from  the  Supreme  Court,  Expressions  Hair  Design  v. 
Schneiderman, 137 S. Ct. 1144 (2017), we certify the following question to the New 
York  Court  of  Appeals:  “Does  a  merchant  comply  with  New  York’s  General 
Business  Law  §  518  so  long  as  the  merchant  posts  the  total‐dollars‐and‐cents 
price  charged  to  credit  card  users?” In  certifying  this  question,  we  understand 
that  the  New  York  Court  of  Appeals  may  reformulate  or  expand  the  certified 
question as it deems appropriate. 
 
FOR DEFENDANTS‐APPELLANTS:                Judith  Vale,  Senior  Assistant  Solicitor 
                                          General,  Barbara  D.  Underwood,  Solicitor 
                                          General,  Steven  C.  Wu,  Deputy  Solicitor 
                                          General,  New  York,  NY,  for  Eric  T. 
                                          Schneiderman,  in  his  official  capacity  as 
                                          Attorney General of the State of New York. 
 
                                          Kathy  Chang  Park,  for  Zachary  W.  Carter, 
                                          Corporation  Counsel  of  the  City  of  New 
                                          York, New York, NY, for Cyrus R. Vance, in 
                                          his  official  capacity  as  District  Attorney  of 
                                          New York County, and Eric Gonzalez, in his 
                                          official capacity as Acting District Attorney 
                                          of Kings County. 
                                           
                                          Seth E. Mermin, Thomas Bennigson, Public 
                                          Good Law Center, Berkeley, CA, for amicus 
                                          curiae  Public  Good  Law  Center,  in  support 
                                          of Defendants‐Appellants. 
                                           
FOR PLAINTIFFS‐APPELLEES:                 Deepak  Gupta,  Jonathan  E.  Taylor,  Gupta 
                                          Wessler  PLLC,  Washington,  DC,  for 
                                          Plaintiffs‐Appellees. 
                                           
                                          Richard  A.  Samp,  Washington  Legal 
                                          Foundation,  Washington,  DC,  for  amicus 




                                              2 
                                           curiae  Washington  Legal  Foundation,  in 
                                           support of Plaintiffs‐Appellees. 
                                            
                                           Sharon  K.  Robertson,  Cohen  Milstein 
                                           Sellers  &  Toll  PLLC,  New  York,  NY,  for 
                                           amici  curiae  United  States  Public  Interest 
                                           Research  Group  Education  Fund,  Inc., 
                                           Consumer         Action,    and      National 
                                           Association  of  Consumer  Advocates,  in 
                                           support of Plaintiffs‐Appellees. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       On  remand  from  the  Supreme  Court,  we  are  tasked  with  determining 

“whether [New York’s General Business Law §] 518 is a valid commercial speech 

regulation under Central Hudson Gas & Electric Corp. v. Public Service Commission 

of  New  York,  447  U.S.  557  (1980),  and  whether  the  law  can  be  upheld  as  a  valid 

disclosure requirement under Zauderer v. Office of Disciplinary Counsel of Supreme 

Court  of  Ohio,  471  U.S.  626  (1985).”    Expressions  Hair  Design  v.  Schneiderman 

(Expressions  II),  137  S.  Ct.  1144,  1151  (2017).    Finding  aspects  of  the  New  York 

statute  at  issue  in  this  case  unclear,  and,  further,  that  the  resolution  of  these 

ambiguities  will  determine  the  course  of  our  constitutional  analysis,  we  defer 

decision  and  certify  the  following  question  to  the  New  York  Court  of  Appeals: 

“Does a merchant comply with New York’s General Business Law § 518 so long 

as  the  merchant  posts  the  total‐dollars‐and‐cents  price  charged  to  credit  card 


                                              3 
users?”    The  New  York  Court  of  Appeals  may  reformulate  or  expand  this 

certified question as it deems appropriate. 

                                    BACKGROUND 

       We  largely  assume  familiarity  with  the  factual  and  procedural  history 

discussed  extensively  in  our  prior  opinion  in  this  case.    See  Expressions  Hair 

Design  v.  Schneiderman  (Expressions  I),  808  F.3d  118  (2d  Cir.  2015).    We  recount 

this  history,  and  the  case’s  subsequent  procedural  history,  only  as  necessary  to 

explain our decision to certify. 

       In  Expressions  I,  we  considered  the  plaintiffs’  First  Amendment  challenge 

to New York’s General Business Law § 518 (“Section 518”).    That provision, the 

scope and application of which, as we explain below, is directly at issue in this 

iteration of the case, reads, in its entirety, as follows:   

       No  seller  in  any  sales  transaction  may  impose  a  surcharge  on  a 
       holder  who  elects  to  use  a  credit  card  in  lieu  of  payment  by  cash, 
       check, or similar means. 
        
       Any seller who violates the provisions of this section shall be guilty 
       of  a  misdemeanor  punishable  by  a  fine  not  to  exceed  five  hundred 
       dollars or a term of imprisonment up to one year, or both.   
        
       We observed then that the plaintiffs’ papers appeared to raise two facially 

distinct challenges to Section 518.    “First, [certain of the plaintiffs] aver[red] that 




                                              4 
they  would  like  to  post  only  a  single  price  for  their  goods  and  services  and 

charge  more  than  that  price  to  credit‐card  customers,  but  are  prohibited  from 

doing so by Section 518.”    Expressions I, 808 F.3d at 128.    In other words, these 

plaintiffs  claimed,  they  would  like  to  advertise  or  mark  their  products  at  one 

price,  displaying  the  credit  card  surcharge  to  be  imposed  —  either  as  a 

percentage of the base price or as a dollar amount — alongside that single price.   

For  instance,  a  merchant  might  post  a  price  of  $10  for  an  item,  but  note  “with 

roughly  equal  prominence”  either  that  a  surcharge  of  thirty  cents,  or, 

alternatively,  that  a  three‐percent  surcharge  would  be  imposed  on  credit  card 

users.    See  Joint  App’x 140.    We  termed  this  proposed  pricing  approach  a 

“single‐sticker‐price  scheme,”  and  explained  that  a  pricing  scheme  of  this  sort 

was “clearly prohibit[ed]” by Section 518.    Expressions I, 808 F.3d at 129.1     

       Second,  one  of  the  plaintiffs  sought  First  Amendment  protection  for  a 

“dual‐price  scheme,”  under  which  a  seller  posts  “two  different  prices  for  its 

services[,]  one  for  credit‐card  customers  and  one  for  cash  customers.”    Id.   

       1  By  “single‐sticker‐price  scheme,”  we  referred  to—and  continue  to  refer  to—a 
scheme in which the advertised “sticker price” is the cash price. If a merchant were to 
employ a scheme in which the advertised “sticker price” were the credit card price (e.g., 
“$10.25,  with  a  .25  cent  discount  for  paying  with  cash”),  that  scheme  would  be 
permissible  under  the  interpretation  of  Section  518  we  outlined  in  Expressions  I.  See 
Expressions  I,  808  F.3d  at  128  (“[I]f  the  seller’s  regular  price  is  $103,  it  may  charge 
credit‐card customers $103 and cash customers $100.”). 


                                                  5 
Though we thought it far from clear that Section 518 would bar a seller’s use of 

such  a  scheme,  see  id.  at  139,  the  plaintiff  suggested  that  it  “fear[ed]  .  .  . 

prosecut[ion] for characterizing this [posted] price differential as a ‘surcharge’ or 

for telling its customers that credit costs ‘more,’” id. at 129. 

       Following  our  decision  in  Expressions  I,  in  which  we  (1)  rejected  the 

plaintiffs’  as‐applied  First  Amendment  challenge  to  the  single‐sticker  pricing 

scheme  on  the  grounds  that  Section  518,  applied  in  that  context,  regulated 

conduct  and  not  speech,  id.  at  130–35,  and  (2)  declined,  on  Pullman  abstention 

grounds,  to  reach  the  question  whether  Section  518,  if  ever  applied  to  the 

proposed  dual‐pricing  scheme,  would  withstand  a  challenge  under  the  First 

Amendment, id. at 137–41, the plaintiffs petitioned for certiorari.    The Supreme 

Court granted that petition, and, after argument, vacated and remanded.     

       Narrowing  the  scope  of  their  challenge  on  certiorari,  the  plaintiffs 

specifically  focused  on  the  proposed  single‐sticker  pricing  scheme.    See 

Expressions II, 137 S. Ct. at 1149 & n.1; see also id. at n.4.    Analyzing that scheme, 

the  Supreme  Court  agreed  with  our  assessment  “that  [Section]  518  regulates  a 

relationship between a sticker price and the price charged to credit card users.”   

Id. at 1151.    However, the Supreme Court explained, because the statute, as we 




                                              6 
understood  it,  primarily  operates  by  regulating  the  way  sellers  communicate 

their prices, rather than by regulating merchants’ prices themselves, Section 518 

must still be analyzed as a speech regulation under the First Amendment.    Id.     

       Having  determined  that  Section  518  should  be  analyzed  under  the  First 

Amendment  doctrines  governing  state  regulation  of  commercial  speech,  the 

Supreme Court then remanded this case for us to determine “whether [Section] 

518 is a valid commercial speech regulation under Central Hudson Gas & Electric 

Corp.  v.  Public  Service  Commission  of  New  York,  447  U.S.  557  (1980),  and  whether 

the law can be upheld as a valid disclosure requirement under Zauderer v. Office 

of Disciplinary Counsel of Supreme Court of Ohio, 471 U.S. 626 (1985).”    Id.     

                                      DISCUSSION 

                                              I 

       Taking up the task before us on remand, we find it necessary to first certify 

to the New York Court of Appeals a question of state law, the answer to which 

will  directly  shape  our  First  Amendment  analysis.    Not  only  do  the  First 

Amendment  issues  in  this  case  not,  to  our  mind,  admit  of  easy  answers,  but, 

more importantly, these issues cannot be addressed without initially considering 

how Section 518’s restrictions operate in practice.     




                                              7 
       We have previously noted our uncertainty about how widely Section 518’s 

restrictions  sweep.    See  Expressions  I,  808  F.3d  at  137  (noting  that  the  “primary 

problem” with  the  plaintiffs’  First Amendment  challenges  is  that “it  is  far  from 

clear that Section 518 prohibits the relevant conduct in the first place”).    As we 

explain below, resolution of at least some of this uncertainty will clear the path 

for  our  First  Amendment  analysis.    Thus,  before  definitively  addressing  the 

questions the Supreme Court has asked us to resolve — namely, whether Section 

518,  as  applied  to  the  single‐price  scheme,  is  either  a  valid  regulation  of 

commercial speech under Central Hudson or a permissible disclosure rule under 

Zauderer  —  we  seek  the  benefit  of  the  New  York  Court  of  Appeals’  views  with 

respect to certain aspects of Section 518’s operation.     

       Specifically,  we  certify  to  the  New  York  Court  of  Appeals  the  question 

whether a merchant complies with Section 518 so long as the merchant posts the 

total  dollars‐and‐cents  price  charged  to  credit  card  users.    Section  518’s 

prohibition  —  which,  by  its  terms,  governs  whenever  a  seller  “impose[s]  a 

surcharge on a holder who elects to use a credit card in lieu of payment by cash, 

check, or similar means” — has never been understood to bar differential pricing 




                                              8 
schemes in their entirety.2    See Expressions I, 808 F.3d at 123–26.    The State does 

not appear to have ever contended, for instance, that Section 518 bars sellers from 

offering discounts on their advertised prices to consumers willing to pay in cash.   

If we are correct in assuming that Section 518 permits a merchant to use certain 

differential  pricing  schemes  even  as  it  bars  the  use  of  others,  the  First 

Amendment questions in this case necessarily center on the relationship between 

the  pricing  approach  we  took  to  be  barred  by  Section  518  (the  single‐sticker 

scheme)  and  potential  alternative  methods  for  disclosing  and  implementing 

pricing schemes that differentiate between credit‐card and cash payment.     

       Take,  for  example,  the  question  whether  Section  518  “can  be  upheld  as  a 

valid disclosure requirement under Zauderer.”    Expressions II, 137 S. Ct. at 1151.   

Following the path laid down by the Supreme Court’s decision in Zauderer, our 

precedent  holds  that  we  apply  a  more  lenient  standard  of  review  when 

adjudicating  a  First  Amendment  challenge  to  a  law  that  forces  a  commercial 

entity  to  make  “purely  factual  and  uncontroversial”  disclosures  regarding  the 


       2  Of  course,  nothing  we  say  with  respect  to  the  interpretation  of  Section  518 
binds the New York Court of Appeals, which may choose to address aspects of Section 
518’s operation in practice that we do not discuss here.    See Johnson v. Fankell, 520 U.S. 
911,  916  (1997)  (“Neither  th[e  Supreme]  Court  nor  any  other  federal  tribunal  has  any 
authority to  place a construction on a  state statute different from the one rendered  by 
the highest court of the State.”). 


                                                9 
product  it  is  offering  for  sale.    N.Y.  State  Rest.  Ass’n  v.  N.Y.C.  Bd.  of  Health 

(“NYSRA”),  556  F.3d  114,  132  (2d  Cir.  2009)  (quoting  Zauderer,  471  U.S.  at  651).   

More  specifically,  we  have  held  that  Zauderer’s  less‐exacting  standard  applies 

whenever  a  law  mandates  that  a  merchant  disclose  specific  facts  relating  to  a 

product it is offering for sale, and, further, that this standard is applicable even 

where the merchant is otherwise willing to disclose the information at issue, but 

prefers  to  do  so  in  a  manner  different  than  the  one  the  law  requires.    See 

NYSRA, 556 F.3d at 121–22 (describing both New York City’s calorie disclosure 

rules and the restaurant association’s suggested alternatives).     

       Under this precedent, Section 518 could potentially be understood, from a 

First  Amendment  perspective,  to  do  nothing  but compel  the  truthful disclosure 

of  an  item’s  credit‐card  price.    For,  even  as  Section  518  prohibits  single‐sticker 

pricing — in which a merchant does not directly disclose the price it charges to 

credit card users — it might also, understood correctly, permit merchants to post 

the cash price alongside the credit card price, using something like the dual‐price 

scheme described above.3    If this is so — and though we express no view on the 


         Though  nowhere  near  dispositive  of  the  interpretation  of  New  York’s  Section 
       3

518, we note that a California appellate court has interpreted its structurally similar law 
to permit merchants to use the dual‐price scheme.    See Thrifty Oil Co. v. Super. Ct., 111 
Cal. Rptr. 2d 253, 258–59 (Cal. Ct. App. 2001) (interpreting Cal. Civ. Code § 1748.1). 


                                              10 
question  here  —  the  practical  legal  effect  of  Section  518  might  be  to  compel 

merchants  to  disclose  an  item’s  credit  card  price,  and  Zauderer  might  then 

provide  the  appropriate  framework  for  analyzing  any  resulting  First 

Amendment claims. 

       More  fundamentally,  because  the  question  whether  to  apply  Central 

Hudson’s  test  or  Zauderer’s  turns  in  part  on  a  functional  analysis  of  Section  518, 

the First Amendment inquiry in this case properly begins by accounting for the 

way the statute operates in practice.    Despite the general rationale it offered in 

Zauderer for the lesser standard of review it articulated in that case, the Supreme 

Court has never clearly specified a governing framework that determines when 

Zauderer’s  less‐exacting  standard  should  apply  instead  of  Central  Hudson’s 

intermediate  scrutiny.    See  Zauderer,  471  U.S.  at  650  (explaining  only  that  there 

are  “material  differences  between  disclosure  requirements  and  outright 

prohibitions on speech”).    However, the Supreme Court has suggested that, at a 

minimum,  Zauderer  supplies  the  governing  standard  when  evaluating  the 

constitutionality of a law (1) designed to address misleading commercial speech 

(or, presumably, its equivalent, the non‐disclosure of information material to the 

consumer),  (2)  which  mandates  only  that  the  merchant  make  certain  truthful 




                                              11 
statements,  and  (3)  which  does  not  prevent  the  merchant  from  conveying 

additional  truthful  information.    See  Milavetz,  Gallop  &  Milavetz,  P.A.  v.  United 

States, 559 U.S. 229, 250 (2010) (distinguishing Zauderer from In re R.M.J., 455 U.S. 

191 (1982), where the Court applied Central Hudson).     

       We see no obvious way to conduct the functional analysis this view of the 

Central Hudson/Zauderer distinction requires without first gaining greater clarity 

about  the  correct  application  of  Section  518  under  New  York  law.    Here,  of 

course,  the  State  argues  that  Section  518  is  designed  to  address  the  possibility 

that  consumers  will  be  misled  if  a  merchant  does  not  clearly  disclose,  at  the 

outset, the price it charges to credit card users.    As a result, the scope of Section 

518’s  prohibition  is  crucial  to  our  analysis  in  this  case.    If  Section  518  forces  a 

merchant to disclose an item’s credit‐card price, without otherwise either barring 

the  merchant  from  (a)  implementing  (and  describing  to  customers)  a  pricing 

scheme  that  differentiates  between  payments  by  credit  card  and  cash  or  (b) 

conveying  to  its  customers  other  information  the  merchant  finds  relevant,  then 

Zauderer might apply.    However, if the statutory prohibition sweeps much more 

broadly,  then  Central  Hudson  might  apply.    At  the  very  least,  without  some 

clarification of Section 518’s scope from the Court of Appeals, and in the absence 




                                               12 
of some other way to identify the actual scope of Section 518’s rule, it is not clear 

that  we  can  even  decide  the  basic  question  of  which  standard  of  review  — 

Central Hudson or Zauderer — properly applies.4   

        The plaintiffs resist the suggestion that Zauderer could apply here for two 

reasons.    First,  they  argue  that  since  Section  518  is  framed  as  a  prohibition,  it 

cannot  be  the  case  that  Zauderer  applies.    But,  as  the  plaintiffs  themselves 

recognize, the Supreme Court was cognizant of the structure of Section 518 and 

yet  asked  us  to  examine  whether  the  law  passed  muster  under  Zauderer.    See 

Expressions II, 137 S. Ct. at 1151–52.    At the very least, this mandate suggests that 

a  viable  argument  exists  that,  irrespective  of  its  framing,  Section  518  might 

survive scrutiny under Zauderer.     




        4   While it is true that, if Section 518’s design was somewhat clearer, we could, if 
the same result would obtain, apply both the Central Hudson and Zauderer tests without 
resolving the question of which test properly applies, we decline to attempt that project 
at  this  stage  of  the  case.    As  an  initial  matter,  it  is  far  from  clear  that  the  same  result 
would obtain.    Moreover, given the uncertainty surrounding how Section 518 applies, a 
full  evaluation  of  its  constitutionality,  even  as‐applied  to  the  single‐sticker  context, 
would rest on pure speculation about how the statute operates, and hence would not be 
much  better  than  an  analysis  of  Section  518’s  facial  constitutionality  —  a  challenge 
plaintiffs  have  disclaimed.    See  Wash.  State  Grange  v.  Wash.  State  Republican  Party,  552 
U.S. 442, 450 (2008) (explaining that one feature of facial challenges is that they “often 
rest on speculation . . . [and so] raise the risk of premature interpretation of statutes on 
the basis of factually barebones records” (internal quotation marks omitted)).     


                                                     13 
       Second,  the  plaintiffs  argue  that  because  the  text  of  Section  518  does  not 

identify  with  precision,  or  “clarity,”  the  type  of  disclosure  it  requires,  the  law 

cannot survive as a disclosure rule even under Zauderer.    Expressions Br. at 14.   

But,  even  without  disposing  of  this  argument  on  the  merits,  it  is  worth  noting 

that it is essentially a version of the plaintiffs’ earlier vagueness argument, which 

was specifically rejected by the Supreme Court.    See Expressions II, 137 S. Ct. at 

1151–52.    Moreover,  the  plaintiffs  cite  no  authority  for  the  proposition  that 

Zauderer’s  test  imports  a  “clarity”  requirement,  and  it  is  at  least  subject  to 

question  whether  such  a  requirement  would  make  sense  in  light  of  the 

more‐abstract  materiality  standards  that  form  the  heart  of  many  disclosure 

regimes.    See,  e.g.,  15  U.S.C.  § 77j(b)  (requiring  disclosures  in  a  prospectus 

related  to  the  issuance  of  a  security);  id.  § 77k(a)  (requiring  disclosures  in  a 

registration  statement  related  to  the  issuance  of  a  security);  see  also  Hutchison  v. 

Deutsche Bank Sec. Inc., 647 F.3d 479, 488 (2d Cir. 2011) (“If a particular product or 

product  line,  or  division  or  segment  of  a  company’s  business,  has  independent 

significance  for  investors,  then  even  a  matter  material  to  less  than  all  of  the 

company’s business may be material for purposes of the securities laws.”).   




                                              14 
       In any case, even though we are inclined to reject the plaintiffs’ suggestion 

that Zauderer cannot apply on any reading of Section 518, the Court of Appeals’ 

answer to the question we certify today will be helpful even if Central Hudson is 

controlling.    After  all,  one  of  the  components  of  the  Central  Hudson  analysis 

looks  at  whether  a  law  restricting  commercial  speech  preserves  “alternative 

channels” for the speech at issue.    See 44 Liquormart, Inc. v. Rhode Island, 517 U.S. 

484, 502 (1996) (opinion of Stevens, J., joined by Kennedy and Ginsburg, JJ.); id. at 

529–30  (O’Connor,  J.,  joined  by  Rehnquist,  C.J.,  and  Souter  and  Breyer,  JJ., 

concurring  in  the  judgment);  Fla.  Bar  v.  Went  for  It,  Inc.,  515  U.S.  618,  633–34 

(1995).    Thus, if Section 518 restricts certain forms of speech that the State deems 

particularly  deceptive  (e.g.,  failing  to  post  the  credit  card  price),  but  preserves 

alternative  ways  for  merchants  to  communicate  the  same  message  (e.g.,  that 

consumers  will  pay  less  when  they  pay  in  cash),  that  fact  would  be  material  to 

the  Central  Hudson  analysis.    Moreover,  there  is  a  cognizable  argument  that, 

even  under  a  Central  Hudson  analysis,  a  focused  rule  that  effectively  mandates 

only that a merchant disclose certain facts to consumers trenches less heavily on 

First  Amendment  interests.    See  Milavetz,  559  U.S.  at  256 n.1  (Thomas,  J., 

concurring in part and concurring in the judgment).     




                                             15 
       As a result, it is clear to us that securing the Court of Appeals’ views on the 

question whether a merchant complies with Section 518 so long as, when posting 

prices, the merchant discloses the total dollars‐and‐cents price charged to credit 

card users will materially assist — and will in fact determine the course of — our 

First Amendment analysis.       

                                             II 

       Under New York state law, and our local rules, we may certify to the New 

York Court of Appeals “determinative questions of New York law . . . involved 

in  a  case  pending  before  [our]  court  for  which  no  controlling  precedent  of  the 

Court  of Appeals  exists.”    N.Y.  Comp.  Codes R.  &  Regs.  tit.  22,  § 500.27(a);  see 

also Second Circuit Local Rule 27.2(a).    Before certifying, we must answer three 

questions: “(1) whether the New York Court of Appeals has addressed the issue 

and, if not, whether the decisions of other New York courts permit us to predict 

how  the  Court  of  Appeals  would  resolve  it;  (2)  whether  the  question  is  of 

importance  to  the  state  and  may  require  value  judgments  and  public  policy 

choices; and (3) whether the certified question is determinative of a claim before 

us.”    Osterweil v. Bartlett, 706 F.3d 139, 142 (2d Cir. 2013) (quoting Barenboim v. 

Starbucks Corp., 698 F.3d 104, 109 (2d Cir. 2012)). 




                                            16 
       As we have previously observed, there is a dearth of case law interpreting 

Section 518.    Expressions I, 808 F.3d at 125 (“[T]here are almost no reported cases 

involving  Section  518’s  application.”).    The  Court  of  Appeals  has  never 

addressed  the  sweep  of  the  rule  laid  down  in  Section  518,  and  there  are  no 

decisions  of  New  York  appellate  courts  (or,  for  that  matter,  any  substantial 

judicial  authority)  that  would  allow  us  to  fairly  predict  what  interpretation  the 

Court  of  Appeals  might  offer.    Specifically,  outside  our  own  assessment  that 

Section  518  bars  single‐sticker  pricing,  there  is  no  judicial  authority  that  would 

indicate to us whether Section 518’s bar is: (1) designed to force disclosure of an 

item’s  credit‐card  price  (and,  if  so,  how),  (2)  alternatively,  whether  the  law  is 

designed  to  sweep  much  more  broadly,  or,  (3)  at  the  other  extreme,  whether  it 

bars single‐sticker pricing at all.   

       “The  Supreme  Court  has  made  clear  that  certification  is  the  appropriate 

course  .  .  .  even,  and  perhaps  especially,  when  important  federal  rights  are  at 

stake.”    Osterweil,  706  F.3d  at  144.    More  directly,  the  Supreme  Court  has 

“warned  against  premature  adjudication  of  constitutional  questions  when  a 

federal  court  is  asked  to  invalidate  a  State’s  law,  for  the  federal  tribunal  risks 

friction‐generating error when it endeavors to construe a novel state Act not yet 




                                              17 
reviewed by the State’s highest court.”    Id. (quoting Arizonans for Official English 

v.  Arizona,  520  U.S.  43,  79  (1997))  (internal  notations  omitted).    That  is  exactly 

the  case  here:  the  plaintiffs  ask  us  to  hold  that  Section  518  violates  the  First 

Amendment as applied to them despite the fact that Section 518 has never been 

definitively  interpreted  by  the  Court  of  Appeals.    It  is  specifically  because  the 

First Amendment interests potentially at stake are serious enough, and the legal 

framework  surrounding  Section  518  uncertain  enough,  that  certification  is 

warranted.    While  “[t]he  prospect  of  disagreement  over  the  seriousness  of  a 

constitutional  question  is  always  present  when  a  federal  court  certifies  .  .  .  this 

has always led the Supreme Court to counsel in favor of certification, not against 

it.”    Id.    “The presence of a serious constitutional question is a good reason to 

certify . . . not a reason to race ahead.”    Id.     

       Of  course,  the  last  time  this  case  was  before  us  and  we  were  confronted 

with  sweeping  questions  about  the  scope  of  Section  518,  we  preferred  Pullman 

abstention to certification.    Expressions I, 808 F.3d at 140–41.    But that decision, 

as we explained, was informed by the scope of the plaintiffs’ challenge and the 

resulting likelihood that certification would not materially advance the litigation.   

Id.  at  141.    At  this  point,  however,  the  plaintiffs  have  focused  on  a  single 




                                              18 
as‐applied  challenge  to  Section  518  —  whether  Section  518,  as  applied  to  their 

proposed single‐sticker scheme, is constitutional under the First Amendment — 

and hence certification has substantial benefits to recommend it.     

       Certification “allows a federal court faced with a novel state‐law question 

to  put  the  question  directly  to  the  State’s  highest  court,  reducing  the  delay, 

cutting  the  cost,  and  increasing  the  assurance  of  gaining  an  authoritative 

response.”    Osterweil, 706 F.3d at 145 (quoting Arizonans for Official English, 520 

U.S. at 76).    Though the Supreme Court did not require us to certify on remand, 

we  do  so  here  precisely  because  the  Court  of  Appeals’  views  on  the  scope  of 

Section  518  will  lay  the  groundwork  for  the  careful  analysis  of  the  First 

Amendment issues in this case that the Supreme Court’s mandate requires.    As 

Justice Breyer observed in his Expressions II concurrence, certification “may well 

be helpful . . . [in] clarify[ing] the nature of the obligations the statute imposes” 

and so Section 518’s constitutional implications.    See Expressions II, 137 S. Ct. at 

1153  (Breyer,  J.,  concurring  in  the  judgment);  see  also  id.  at  1159  (Sotomayor,  J., 

concurring in the judgment) (“The Court’s opinion does not foreclose the Second 

Circuit from choosing [the certification] route on remand.”).5     


       5  See  also  Expressions  II,  137  S.  Ct.  at  1151  n.3  (“To  assess  [Section  518’s] 
constitutionality,  the  [Second  Circuit]  may  need  to  consider  a  question  we  need  not 

                                               19 
       Put  succinctly,  the  answer  we  receive  from  the  Court  of  Appeals  in  this 

case  will,  at  a  minimum,  “materially  change  the  nature  of  the  [constitutional] 

problem” presented.    Osterweil, 706 F.3d at 143 (quoting Bellotti v. Baird, 428 U.S. 

132,  147  (1976)).    More,  the  answer  we  receive  will  determine  the  proper 

framework  for  our  constitutional  analysis.    See  In  re  World  Trade  Ctr.  Lower 

Manhattan Disaster Site Litig., 846 F.3d 58, 70 (2d Cir. 2017).    As a result, we find 

certification appropriate.     

       In  light  of  these  considerations,  and  pursuant  to  Second  Circuit  Local 

Rule 27.2(a) and N.Y. Comp. Codes R. & Regs. tit. 22, § 500.27(a), we CERTIFY 

the following question to the New York Court of Appeals:   

       Does  a  merchant  comply  with  New  York’s  General  Business  Law 
       § 518 so long as the merchant posts the total‐dollars‐and‐cents price 
       charged to credit card users? 
        
       In  certifying  this  question,  we  understand  that  the  New  York  Court  of 

Appeals  may  reformulate  or  expand  the  certified  question  as  it  deems 

appropriate.   




answer  here:  whether  the  statute  permits  two‐sticker  pricing  schemes  like  the  one 
petitioner Expressions currently uses . . . .”). 


                                            20 
                                     CONCLUSION 

      It is hereby ORDERED that the Clerk of this Court transmit to the Clerk of 

the New York Court of Appeals this opinion as our certification, together with a 

complete set of the briefs and the record filed in this Court both prior to the grant 

of certiorari and following remand.    The parties shall equally bear any fees and 

costs that may be imposed by the New York Court of Appeals in connection with 

this certification.    This panel retains jurisdiction to decide the case once we have 

had the benefit of the views of the New York Court of Appeals or once that court 

declines to accept certification. 




                                         21